Citation Nr: 0425502	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971 with service in Vietnam from February 1969 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran appeared at a Travel Board in January 2004 before 
the undersigned Acting Veterans Law Judge, who was designated 
by the Chairman of the Board to conduct the hearing pursuant 
to 38 U.S.C.A. § 7101(c) (West 2002).  A transcript of the 
hearing is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In a February 2003 rating decision, the RO denied the claim.  
The veteran has described several stressors, which he asserts 
are the source of his PTSD, namely, that he came under sniper 
fire and that he saw dead bodies that included bodies of 
children who had died of starvation. 

At the time of the February 2003 rating decision, the only 
psychiatric diagnosis was major depressive disorder. 

At the Travel Board, the veteran testified that his unit 
performed duties at Quin Nhon and Pleiku, Vietnam.  He 
related that a prisoner of war (POW) compound was located at 
Quin Nhon, and the enemy attacked it constantly to try and 
free those interned there.  The veteran's wife related how he 
exhibited significant anxiety after his return from Vietnam 
and that his symptoms have grown increasingly worse during 
the last six years.
In April 2004, the veteran submitted additional evidence to 
the Board without a waiver of initial consideration by the 
RO.  The evidence consisting of VA records include a 
diagnosis of PTSD. 

In light of the above, the case is REMANDED for the following 
action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159, notify the 
veteran that: 

a.  If he has evidence to 
substantiate his claim, not already 
of record, that is not in the 
custody of a Federal agency such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

b.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records he 
identifies.  

c.  Ask the veteran to provide any 
evidence in his possession, not 
already of record, that pertains to 
his claim.  

2.  Ask the veteran to provide a 
detailed account of the events in 
Vietnam that he attributes to PTSD. 

3.  Obtain from the proper Federal 
custodian, the unit history and lessons 
learned of the 578th Signal Company and 
ATCH 278th Signal Company or its parent 
unit from February 1969 to February 1970

4.  With the information provided, 
verify the stressors, including 
verification of POW compound at Quin 
Nhon and enemy attacks at Quin Nhon or 
Pleiku. 

5.  After the above is complete, if, and 
only if, a stressor is verified, 
schedule the veteran for a VA 
psychiatric examination to include 
appropriate psychological for PTSD to 
determine whether the veteran has PTSD 
related to the Vietnam stressors. 

6.  After the above development is 
completed, adjudicate the claim.  If the 
benefit is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



